UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7915



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH MAYNARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-99-141)


Submitted:   May 15, 2003                     Decided:   June 5, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Maynard, Appellant Pro Se. John J. Frail, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth N. Maynard appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion and/or specific performance of

Rule 11 contract.   We have reviewed the record and the district

court’s order and find no reversible error. See Temkin v. Frederick

County Comm’r, 945 F.2d 716, 723 (4th Cir. 1991).   The ineffective

assistance of counsel claim Maynard raises in his Rule 60(b) motion

properly is brought pursuant to 28 U.S.C. § 2255 (2000), and he may

not circumvent the procedural requirements of that statute by

titling his pleading pursuant to Rule 60(b). Accordingly, we affirm

the district court’s denial of Maynard’s Rule 60(b) motion and/or

motion for specific performance of Rule 11 contract.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2